Exhibit 10.1

 

EXECUTION VERSION

 

WARRANT AGREEMENT

 

CM LIFE SCIENCES, INC.

 

and

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

Dated September 1, 2020

 

THIS WARRANT AGREEMENT (this “Agreement”), dated September 1, 2020, is by and
between CM Life Sciences, Inc., a Delaware corporation (the “Company”), and
Continental Stock Transfer & Trust Company, a New York corporation, as warrant
agent (in such capacity, the “Warrant Agent”).

 

WHEREAS, it is proposed that the Company enter into that certain Private
Placement Warrants Purchase Agreement, with CMLS Holdings LLC, a Delaware
limited liability company (the “Sponsor”), and those individuals named in
Exhibit A thereto (together with the Sponsor, the “Purchasers”) pursuant to
which the Purchasers will purchase an aggregate of 6,466,667 warrants (or up to
7,236,667 warrants if the underwriters in the Offering (defined below) exercise
their Over-allotment Option (as defined below) in full) simultaneously with the
closing of the Offering (and the closing of the Over-allotment Option, if
applicable), bearing the legend set forth in Exhibit B hereto (the “Private
Placement Warrants”) at a purchase price of $1.50 per Private Placement Warrant.
Each Private Placement Warrant entitles the holder thereof to purchase one share
of Common Stock (as defined below) at a price of $11.50 per share, subject to
adjustment as described herein; and

 

WHEREAS, in order to finance the Company’s transaction costs in connection with
an intended initial merger, capital stock exchange, asset acquisition, stock
purchase, reorganization or similar business combination, involving the Company
and one or more businesses (a “Business Combination”), the Sponsor or an
affiliate of the Sponsor or certain of the Company’s officers and directors may,
but are not obligated to, loan the Company funds as the Company may require, of
which up to $1,500,000 of such loans may be convertible into up to an additional
1,000,000 Private Placement Warrants at a price of $1.50 per Private Placement
Warrant; and

 

WHEREAS, the Company is engaged in an initial public offering (the “Offering”)
of units of the Company’s equity securities, each such unit comprised of one
share of Class A common stock of the Company, par value $0.0001 per share
(“Common Stock”), and one-third of one Public Warrant (as defined below) (the
“Units”) and, in connection therewith, has determined to issue and deliver up to
14,758,333 redeemable warrants (including up to 1,925,000 redeemable warrants
subject to the Over-allotment Option) to public investors in the Offering (the
“Public Warrants” and, together with the Private Placement Warrants, the
“Warrants”). Each whole Warrant entitles the holder thereof to purchase one
share of Common Stock for $11.50 per share, subject to adjustment as described
herein. Only whole Warrants are exercisable. A holder of the Public Warrants
will not be able to exercise any fraction of a Warrant; and

 

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1, File No. 333-246251 and
prospectus (the “Prospectus”), for the registration, under the Securities Act of
1933, as amended (the “Securities Act”), of the Units, the Public Warrants and
the Common Stock included in the Units; and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Warrants; and

 





 

 

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent and the holders of the Warrants; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent (if a physical certificate is issued), as
provided herein, the valid, binding and legal obligations of the Company, and to
authorize the execution and delivery of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.  Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Agreement.

 

2.  Warrants.

 

2.1.  Form of Warrant. Each Warrant shall initially be issued in registered form
only.

 

2.2.  Effect of Countersignature. If a physical certificate is issued, unless
and until countersigned by the Warrant Agent pursuant to this Agreement, a
certificated Warrant shall be invalid and of no effect and may not be exercised
by the holder thereof.

 

2.3.  Registration.

 

2.3.1.  Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”), for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants in
book-entry form, the Warrant Agent shall issue and register the Warrants in the
names of the respective holders thereof in such denominations and otherwise in
accordance with instructions delivered to the Warrant Agent by the Company.
Ownership of beneficial interests in the Public Warrants shall be shown on, and
the transfer of such ownership shall be effected through, records maintained by
institutions that have accounts with The Depository Trust Company (the
“Depositary”) (such institution, with respect to a Warrant in its account, a
“Participant”).

 

If the Depositary subsequently ceases to make its book-entry settlement system
available for the Public Warrants, the Company may instruct the Warrant Agent
regarding making other arrangements for book-entry settlement. In the event that
the Public Warrants are not eligible for, or it is no longer necessary to have
the Public Warrants available in, book-entry form, the Warrant Agent shall
provide written instructions to the Depositary to deliver to the Warrant Agent
for cancellation each book-entry Public Warrant, and the Company shall instruct
the Warrant Agent to deliver to the Depositary definitive certificates in
physical form evidencing such Warrants (“Definitive Warrant Certificates”) which
shall be in the form annexed hereto as Exhibit A.

 

Physical certificates, if issued, shall be signed by, or bear the facsimile
signature of, the Chairman of the Board, Chief Executive Officer or other
principal officer of the Company. In the event the person whose facsimile
signature has been placed upon any Warrant shall have ceased to serve in the
capacity in which such person signed the Warrant before such Warrant is issued,
it may be issued with the same effect as if he or she had not ceased to be such
at the date of issuance.

 

2.3.2.  Registered Holder. Prior to due presentment for registration of transfer
of any Warrant, the Company and the Warrant Agent may deem and treat the person
in whose name such Warrant is registered in the Warrant Register (the
“Registered Holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby, for the purpose of any exercise thereof, and for all other
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.

 



2

 

 

2.4.  Detachability of Warrants. The shares of Common Stock and Public Warrants
comprising the Units shall begin separate trading on the 52nd day following the
date of the Prospectus or, if such 52nd day is not on a day, other than a
Saturday, Sunday or federal holiday, on which banks in New York City are
generally open for normal business (a “Business Day”), then on the immediately
succeeding Business Day following such date, or earlier (the “Detachment Date”)
with the consent of Jefferies LLC, but in no event shall the shares of Common
Stock and the Public Warrants comprising the Units be separately traded until
(A) the Company has filed a Current Report on Form 8-K with the Commission
containing an audited balance sheet reflecting the receipt by the Company of the
gross proceeds of the Offering, including the proceeds then received by the
Company from the exercise by the underwriters of their right to purchase
additional Units in the Offering (the “Over-allotment Option”), if the
Over-allotment Option is exercised prior to the filing of the Current Report on
Form 8-K, and (B) the Company issues a press release announcing when such
separate trading shall begin.

 

2.5.  Fractional Warrants. The Company shall not issue fractional Warrants other
than as part of the Units, each of which is comprised of one share of Common
Stock and one-third of one whole Public Warrant. If, upon the detachment of
Public Warrants from the Units or otherwise, a holder of Warrants would be
entitled to receive a fractional Warrant, the Company shall round down to the
nearest whole number the number of Warrants to be issued to such holder.

 

2.6.  Private Placement Warrants. The Private Placement Warrants shall be
identical to the Public Warrants, except that so long as they are held by a
Purchaser or any of its Permitted Transferees (as defined below) the Private
Placement Warrants: (i) may be exercised for cash or on a “cashless basis,”
pursuant to subsection 3.3.1(c) hereof, (ii) including the shares of Common
Stock issuable upon exercise of the Private Placement Warrants, may not be
transferred, assigned or sold until thirty (30) days after the completion by the
Company of an initial Business Combination, (iii) shall not be redeemable by the
Company pursuant to Section 6.1 hereof and (iv) shall only be redeemable by the
Company pursuant to Section 6.2 if the Reference Value (as defined below) is
less than $18.00 per share (subject to adjustment in compliance with Section 4
hereof); provided, however, that in the case of (ii), the Private Placement
Warrants and any shares of Common Stock issued upon exercise of the Private
Placement Warrants may be transferred by the holders thereof:

 

(a)  to the Company’s officers or directors, any affiliates or family members of
any of the Company’s officers or directors, any members or partners of the
Sponsor or their affiliates (including members of the Sponsor’s members), any
affiliates of the Sponsor, or any employees of such affiliates;

 

(b)  in the case of an individual, by gift to a member of one of the
individual’s immediate family or to a trust, the beneficiary of which is a
member of the individual’s immediate family, an affiliate of such person or to a
charitable organization;

 

(c)  in the case of an individual, by virtue of laws of descent and distribution
upon death of the individual;

 

(d)  in the case of an individual, pursuant to a qualified domestic relations
order;

 

(e)  by private sales or transfers made in connection with the consummation of
the Company’s Business Combination at prices no greater than the price at which
the Private Placement Warrants or Common Stock, as applicable, were originally
purchased;

 



3

 

 

(f)  by virtue of the laws of the State of Delaware or the Sponsor’s
organizational documents upon liquidation or dissolution of the Sponsor;

 

(g)  to the Company for no value for cancellation in connection with the
consummation of its initial Business Combination;

 

(h)  in the event of the Company’s liquidation prior to the completion of its
initial Business Combination; or

 

(i)  in the event of the Company’s completion of a liquidation, merger, capital
stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their Common Stock for cash,
securities or other property subsequent to the completion of the Company’s
initial Business Combination;

 

provided, however, that, in the case of clauses (a) through (f), these permitted
transferees (the “Permitted Transferees”) must enter into a written agreement
with the Company agreeing to be bound by the transfer restrictions in this
Agreement.

 

3. Terms and Exercise of Warrants.

 

3.1.  Warrant Price. Each whole Warrant shall entitle the Registered Holder
thereof, subject to the provisions of such Warrant and of this Agreement, to
purchase from the Company the number of shares of Common Stock stated therein,
at the price of $11.50 per share, subject to the adjustments provided in Section
4 hereof and in the last sentence of this Section 3.1. The term “Warrant Price”
as used in this Agreement shall mean the price per share (including in cash or
by payment of Warrants pursuant to a “cashless exercise,” to the extent
permitted hereunder) described in the prior sentence at which shares of Common
Stock may be purchased at the time a Warrant is exercised. The Company in its
sole discretion may lower the Warrant Price at any time prior to the Expiration
Date (as defined below) for a period of not less than fifteen Business Days
(unless otherwise required by the Commission, any national securities exchange
on which the Warrants are listed or applicable law); provided that the Company
shall provide at least five days’ prior written notice of such reduction to
Registered Holders of the Warrants; and provided further, that any such
reduction shall be identical among all of the Warrants.

 

3.2.  Duration of Warrants. A Warrant may be exercised only during the period
(the “Exercise Period”) (A) commencing on the later of: (i) the date that is
thirty (30) days after the first date on which the Company completes a Business
Combination, and (ii) the date that is twelve (12) months from the date of the
closing of the Offering, and (B) terminating at the earliest to occur of (x)
5:00 p.m., New York City time on the date that is five (5) years after the date
on which the Company completes its initial Business Combination, (y) the
liquidation of the Company in accordance with the Company’s amended and restated
certificate of incorporation (as amended from time to time, the “Charter”), if
the Company fails to complete a Business Combination, and (z) other than with
respect to the Private Placement Warrants then held by a Purchaser or its
Permitted Transferees with respect to a redemption pursuant to Section 6.1
hereof or, if the Reference Value equals or exceeds $18.00 per share (subject to
adjustment in compliance with Section 4 hereof), Section 6.2 hereof, 5:00 p.m.,
New York City time on the Redemption Date (as defined below) as provided in
Section 6.3 hereof; provided, however, that the exercise of any Warrant shall be
subject to the satisfaction of any applicable conditions, as set forth in
subsection 3.3.2 below, with respect to an effective registration statement or a
valid exemption therefrom being available. Except with respect to the right to
receive the Redemption Price (as defined below) (other than with respect to a
Private Placement Warrant then held by a Purchaser or its Permitted Transferees
in connection with a redemption pursuant to Section 6.1 hereof or, if the
Reference Value equals or exceeds $18.00 per share (subject to adjustment in
compliance with Section 4 hereof), Section 6.2 hereof) in the event of a
redemption (as set forth in Section 6 hereof), each Warrant (other than a
Private Placement Warrant then held by a Purchaser or its Permitted Transferees
in the event of a redemption pursuant to Section 6.1 hereof or, if the Reference
Value equals or exceeds $18.00 per share (subject to adjustment in compliance
with Section 4 hereof), Section 6.2 hereof) not exercised on or before the
Redemption Date shall become void, and all rights thereunder and all rights in
respect thereof under this Agreement shall cease at 5:00 p.m. New York City time
on the Redemption Date. The Company in its sole discretion may extend the
duration of the Warrants by delaying the Redemption Date; provided that the
Company shall provide at least twenty (20) days prior written notice of any such
extension to Registered Holders of the Warrants and, provided further that any
such extension shall be identical in duration among all the Warrants.

 



4

 

 

3.3. Exercise of Warrants.

 

3.3.1.  Payment. Subject to the provisions of the Warrant and this Agreement, a
Warrant may be exercised by the Registered Holder thereof by delivering to the
Warrant Agent at its corporate trust department (i) the Definitive Warrant
Certificate evidencing the Warrants to be exercised, or, in the case of a
Warrant represented by a book-entry, the Warrants to be exercised (the
“Book-Entry Warrants”) on the records of the Depositary to an account of the
Warrant Agent at the Depositary designated for such purposes in writing by the
Warrant Agent to the Depositary from time to time, (ii) an election to purchase
(“Election to Purchase”) any shares of Common Stock pursuant to the exercise of
a Warrant, properly completed and executed by the Registered Holder on the
reverse of the Definitive Warrant Certificate or, in the case of a Book-Entry
Warrant, properly delivered by the Participant in accordance with the
Depositary’s procedures, and (iii) the payment in full of the Warrant Price for
each share of Common Stock as to which the Warrant is exercised and any and all
applicable taxes due in connection with the exercise of the Warrant, the
exchange of the Warrant for the shares of Common Stock and the issuance of such
shares of Common Stock, as follows:

 

(a)  in lawful money of the United States, in good certified check or good bank
draft payable to the order of the Warrant Agent;

 

(b)  [Reserved];

 

(c)  with respect to any Private Placement Warrant, so long as such Private
Placement Warrant is held by a Purchaser or a Permitted Transferee, by
surrendering the Warrants for that number of shares of Common Stock equal to (i)
if in connection with a redemption of Private Placement Warrants pursuant to
Section 6.2 hereof, as provided in Section 6.2 hereof with respect to a
Make-Whole Exercise (as defined below) and (ii) in all other scenarios, the
quotient obtained by dividing (x) the product of the number of shares of Common
Stock underlying the Warrants, multiplied by the excess of the “Purchaser
Exercise Fair Market Value” (as defined in this subsection 3.3.1(c)) less the
Warrant Price by (y) the Purchaser Exercise Fair Market Value. Solely for
purposes of this subsection 3.3.1(c), the “Purchaser Exercise Fair Market Value”
shall mean the average last reported sale price of the Common Stock for the ten
(10) trading days ending on the third (3rd) trading day prior to the date on
which notice of exercise of the Private Placement Warrant is sent to the Warrant
Agent;

 

(d)  as provided in Section 6.2 hereof with respect to a Make-Whole Exercise; or

 

(e)  as provided in Section 7.4 hereof.

 



5

 

 

3.3.2.  Issuance of Common Stock on Exercise. As soon as practicable after the
exercise of any Warrant and the clearance of the funds in payment of the Warrant
Price (if payment is pursuant to subsection 3.3.1(a)), the Company shall issue
to the Registered Holder of such Warrant a book-entry position or certificate,
as applicable, for the number of whole shares of Common Stock to which he, she
or it is entitled, registered in such name or names as may be directed by him,
her or it on the register of members of the Company, and if such Warrant shall
not have been exercised in full, a new book-entry position or countersigned
Warrant, as applicable, for the number of shares as to which such Warrant shall
not have been exercised. Notwithstanding the foregoing, the Company shall not be
obligated to deliver any shares of Common Stock pursuant to the exercise of a
Warrant and shall have no obligation to settle such Warrant exercise unless a
registration statement under the Securities Act with respect to the shares of
Common Stock underlying the Public Warrants is then effective and a prospectus
relating thereto is current, subject to the Company’s satisfying its obligations
under Section 7.4 hereof or a valid exemption from registration is available. No
Warrant shall be exercisable and the Company shall not be obligated to issue
shares of Common Stock upon exercise of a Warrant unless the shares of Common
Stock issuable upon such Warrant exercise have been registered, qualified or
deemed to be exempt from registration or qualification under the securities laws
of the state of residence of the Registered Holder of the Warrants. Subject to
Section 4.6 of this Agreement, a Registered Holder of Warrants may exercise its
Warrants only for a whole number of shares of Common Stock. The Company may
require holders of Public Warrants to settle the Warrant on a “cashless basis”
pursuant to Section 7.4 hereof. If, by reason of any exercise of Warrants on a
“cashless basis”, the holder of any Warrant would be entitled, upon the exercise
of such Warrant, to receive a fractional interest in a share of Common Stock,
the Company shall round down to the nearest whole number, the number of shares
of Common Stock to be issued to such holder.

 

3.3.3.  Valid Issuance. All shares of Common Stock issued upon the proper
exercise of a Warrant in conformity with this Agreement shall be validly issued,
fully paid and nonassessable.

 

3.3.4.  Date of Issuance. Each person in whose name any book-entry position or
certificate, as applicable, for shares of Common Stock is issued and who is
registered in the register of members of the Company shall for all purposes be
deemed to have become the holder of record of such shares of Common Stock on the
date on which the Warrant, or book-entry position representing such Warrant, was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate in the case of a certificated Warrant, except
that, if the date of such surrender and payment is a date when the register of
members of the Company or book-entry system of the Warrant Agent are closed,
such person shall be deemed to have become the holder of such shares at the
close of business on the next succeeding date on which the share transfer books
or book-entry system are open.

 

3.3.5.  Maximum Percentage. A holder of a Warrant may notify the Company in
writing in the event it elects to be subject to the provisions contained in this
subsection 3.3.5; however, no holder of a Warrant shall be subject to this
subsection 3.3.5 unless he, she or it makes such election. If the election is
made by a holder, the Warrant Agent shall not effect the exercise of the
holder’s Warrant, and such holder shall not have the right to exercise such
Warrant, to the extent that after giving effect to such exercise, such person
(together with such person’s affiliates), to the Warrant Agent’s actual
knowledge, would beneficially own in excess of 4.9% or 9.8% (as specified by the
holder) (the “Maximum Percentage”) of the shares of Common Stock outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
such person and its affiliates shall include the number of shares of Common
Stock issuable upon exercise of the Warrant with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock that would be issuable upon (x) exercise of the remaining, unexercised
portion of the Warrant beneficially owned by such person and its affiliates and
(y) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such person and its
affiliates (including, without limitation, any convertible notes or convertible
preferred stock or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein. Except as set forth in the
preceding sentence, for purposes of this paragraph, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). For purposes of the Warrant, in
determining the number of outstanding shares of Common Stock, the holder may
rely on the number of outstanding shares of Common Stock as reflected in (1) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other public filing with the Commission as the
case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or Continental Stock Transfer & Trust Company, as
transfer agent (in such capacity, the “Transfer Agent”), setting forth the
number of shares of Common Stock outstanding. For any reason at any time, upon
the written request of the holder of the Warrant, the Company shall, within two
(2) Business Days, confirm orally and in writing to such holder the number of
shares of Common Stock then outstanding. In any case, the number of issued and
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of equity securities of the Company by the holder and
its affiliates since the date as of which such number of issued and outstanding
shares of Common Stock was reported. By written notice to the Company, the
holder of a Warrant may from time to time increase or decrease the Maximum
Percentage applicable to such holder to any other percentage specified in such
notice; provided, however, that any such increase shall not be effective until
the sixty-first (61st) day after such notice is delivered to the Company.

 



6

 

 

4.  Adjustments.

 

4.1.  Stock Dividends.

 

4.1.1.  Split-Ups. If after the date hereof, and subject to the provisions of
Section 4.6 below, the number of issued and outstanding shares of Common Stock
is increased by a stock dividend of Common Stock, or by a split-up of shares of
Common Stock or other similar event, then, on the effective date of such share
split-ups or similar event, the number of shares of Common Stock issuable on
exercise of each Warrant shall be increased in proportion to such increase in
the issued and outstanding shares of Common Stock. A rights offering made to all
or substantially all holders of the Common Stock entitling holders to purchase
shares of Common Stock at a price less than the “Historical Fair Market Value”
(as defined below) shall be deemed a stock dividend of a number of shares of
Common Stock equal to the product of (i) the number of shares of Common Stock
actually sold in such rights offering (or issuable under any other equity
securities sold in such rights offering that are convertible into or exercisable
for shares of Common Stock) multiplied by (ii) one (1) minus the quotient of (x)
the price per share of Common Stock paid in such rights offering divided by (y)
the Historical Fair Market Value. For purposes of this subsection 4.1.1, (i) if
the rights offering is for securities convertible into or exercisable for shares
of Common Stock, in determining the price payable for shares of Common Stock,
there shall be taken into account any consideration received for such rights, as
well as any additional amount payable upon exercise or conversion and (ii)
“Historical Fair Market Value” means the volume weighted average price of the
Common Stock during the ten (10) trading day period ending on the trading day
prior to the first date on which the shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive such rights. No shares of Common Stock shall be issued at less than
their par value.

 

4.1.2.  Extraordinary Dividends. If the Company, at any time while the Warrants
are outstanding and unexpired, pays to all or substantially all of the holders
of the Common Stock a dividend or makes a distribution in cash, securities or
other assets on account of such shares of Common Stock (or other shares into
which the Warrants are convertible), other than (a) as described in subsection
4.1.1 above, (b) Ordinary Cash Dividends (as defined below), (c) to satisfy the
redemption rights of the holders of the Common Stock in connection with a
proposed initial Business Combination, (d) to satisfy the redemption rights of
the holders of the Common Stock in connection with a stockholder vote to amend
the Charter (i) to modify the substance or timing of the Company’s obligation to
redeem 100% of the Company’s public shares if it does not complete its initial
Business Combination within the period set forth in the Charter, or (ii) with
respect to any other material provision relating to the rights of holders of
Common Stock or pre-initial Business Combination activity or (e) in connection
with the redemption of public shares upon the failure of the Company to complete
its initial Business Combination and any subsequent distribution of its assets
upon its liquidation (any such non-excluded event being referred to herein as an
“Extraordinary Dividend”), then the Warrant Price shall be decreased, effective
immediately after the effective date of such Extraordinary Dividend, by the
amount of cash and/or the fair market value (as determined by the Company’s
board of directors (the “Board”), in good faith) of any securities or other
assets paid on each share of Common Stock in respect of such Extraordinary
Dividend. For purposes of this subsection 4.1.2, “Ordinary Cash Dividends” means
any cash dividend or cash distribution which, when combined on a per share
basis, with the per share amounts of all other cash dividends and cash
distributions paid on the shares of Common Stock during the 365-day period
ending on the date of declaration of such dividend or distribution to the extent
it does not exceed $0.50 (which amount shall be adjusted to appropriately
reflect any of the events referred to in other subsections of this Section 4 and
excluding cash dividends or cash distributions that resulted in an adjustment to
the Warrant Price or to the number of shares of Common Stock issuable on
exercise of each Warrant).

 



7

 

 

4.2.  Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 4.6 hereof, the number of issued and outstanding shares of
Common Stock is decreased by a consolidation, combination, reverse stock split
or reclassification of shares of Common Stock or other similar event, then, on
the effective date of such consolidation, combination, reverse stock split,
reclassification or similar event, the number of shares of Common Stock issuable
on exercise of each Warrant shall be decreased in proportion to such decrease in
issued and outstanding shares of Common Stock.

 

4.3.  Adjustments in Exercise Price. Whenever the number of shares of Common
Stock purchasable upon the exercise of the Warrants is adjusted, as provided in
subsection 4.1.1 or Section 4.2 above, the Warrant Price shall be adjusted (to
the nearest cent) by multiplying such Warrant Price immediately prior to such
adjustment by a fraction (x) the numerator of which shall be the number of
shares of Common Stock purchasable upon the exercise of the Warrants immediately
prior to such adjustment, and (y) the denominator of which shall be the number
of shares of Common Stock so purchasable immediately thereafter.

 

4.4.  Raising of the Capital in Connection with the Initial Business
Combination. If (x) the Company issues additional shares of Common Stock or
equity-linked securities for capital raising purposes in connection with the
closing of its initial Business Combination at an issue price or effective issue
price of less than $9.20 per share of Common Stock (with such issue price or
effective issue price to be determined in good faith by the Board and, in the
case of any such issuance to the Sponsor or its affiliates, without taking into
account any shares of Class B Common Stock (as defined below), par value $0.0001
per share, of the Company held by the Sponsor or such affiliates, as applicable,
prior to such issuance) (the “Newly Issued Price”), (y) the aggregate gross
proceeds from such issuances represent more than 60% of the total equity
proceeds, and interest thereon, available for the funding of the Company’s
initial Business Combination on the date of the completion of the Company’s
initial Business Combination (net of redemptions), and (z) the volume-weighted
average trading price of the Common Stock during the twenty (20) trading day
period starting on the trading day prior to the day on which the Company
consummates its initial Business Combination (such price, the “Market Value”) is
below $9.20 per share, the Warrant Price shall be adjusted (to the nearest cent)
to be equal to 115% of the higher of the Market Value and the Newly Issued
Price, the $18.00 per share redemption trigger price described in Section 6.1
and Section 6.2 hereof shall be adjusted (to the nearest cent) to be equal to
180% of the higher of the Market Value and the Newly Issued Price and the $10.00
per share redemption trigger price described in Section 6.2 shall be adjusted
(to the nearest cent) to be equal to the higher of the Market Value and the
Newly Issued Price.

 



8

 

 

4.5.  Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the issued and outstanding shares of
Common Stock (other than a change under Section 4.1 or Section 4.2 hereof or
that solely affects the par value of such shares of Common Stock), or in the
case of any merger or consolidation of the Company with or into another
corporation (other than a consolidation or merger in which the Company is the
continuing corporation and that does not result in any reclassification or
reorganization of the issued and outstanding shares of Common Stock), or in the
case of any sale or conveyance to another corporation or entity of the assets or
other property of the Company as an entirety or substantially as an entirety in
connection with which the Company is dissolved, the holders of the Warrants
shall thereafter have the right to purchase and receive, upon the basis and upon
the terms and conditions specified in the Warrants and in lieu of the shares of
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented thereby, the kind and amount of
shares or stock or other securities or property (including cash) receivable upon
such reclassification, reorganization, merger or consolidation, or upon a
dissolution following any such sale or transfer, that the holder of the Warrants
would have received if such holder had exercised his, her or its Warrant(s)
immediately prior to such event (the “Alternative Issuance”); provided, however,
that (i) if the holders of the Common Stock were entitled to exercise a right of
election as to the kind or amount of securities, cash or other assets receivable
upon such consolidation or merger, then the kind and amount of securities, cash
or other assets constituting the Alternative Issuance for which each Warrant
shall become exercisable shall be deemed to be the weighted average of the kind
and amount received per share by the holders of the Common Stock in such
consolidation or merger that affirmatively make such election, and (ii) if a
tender, exchange or redemption offer shall have been made to and accepted by the
holders of the Common Stock (other than a tender, exchange or redemption offer
made by the Company in connection with redemption rights held by stockholders of
the Company as provided for in the Charter or as a result of the redemption of
shares of Common Stock by the Company if a proposed initial Business Combination
is presented to the stockholders of the Company for approval) under
circumstances in which, upon completion of such tender or exchange offer, the
maker thereof, together with members of any group (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) of which such maker is a part, and together
with any affiliate or associate of such maker (within the meaning of Rule 12b-2
under the Exchange Act) and any members of any such group of which any such
affiliate or associate is a part, own beneficially (within the meaning of Rule
13d-3 under the Exchange Act) more than 50% of the issued and outstanding shares
of Common Stock, the holder of a Warrant shall be entitled to receive as the
Alternative Issuance, the highest amount of cash, securities or other property
to which such holder would actually have been entitled as a stockholder if such
Warrant holder had exercised the Warrant prior to the expiration of such tender
or exchange offer, accepted such offer and all of the Common Stock held by such
holder had been purchased pursuant to such tender or exchange offer, subject to
adjustments (from and after the consummation of such tender or exchange offer)
as nearly equivalent as possible to the adjustments provided for in this Section
4; provided further that if less than 70% of the consideration receivable by the
holders of the Common Stock in the applicable event is payable in the form of
common stock in the successor entity that is listed for trading on a national
securities exchange or is quoted in an established over-the-counter market, or
is to be so listed for trading or quoted immediately following such event, and
if the Registered Holder properly exercises the Warrant within thirty (30) days
following the public disclosure of the consummation of such applicable event by
the Company pursuant to a Current Report on Form 8-K filed with the Commission,
the Warrant Price shall be reduced by an amount (in dollars) equal to the
difference of (i) the Warrant Price in effect prior to such reduction minus (ii)
(A) the Per Share Consideration (as defined below) (but in no event less than
zero) minus (B) the Black-Scholes Warrant Value (as defined below). The
“Black-Scholes Warrant Value” means the value of a Warrant immediately prior to
the consummation of the applicable event based on the Black-Scholes Warrant
Model for a Capped American Call on Bloomberg Financial Markets (assuming zero
dividends) (“Bloomberg”). For purposes of calculating such amount, (i) Section 6
of this Agreement shall be taken into account, (ii) the price of each share of
Common Stock shall be the volume weighted average price of the Common Stock
during the ten (10) trading day period ending on the trading day prior to the
effective date of the applicable event, (iii) the assumed volatility shall be
the 90 day volatility obtained from the HVT function on Bloomberg determined as
of the trading day immediately prior to the day of the announcement of the
applicable event and (iv) the assumed risk-free interest rate shall correspond
to the U.S. Treasury rate for a period equal to the remaining term of the
Warrant. “Per Share Consideration” means (i) if the consideration paid to
holders of the Common Stock consists exclusively of cash, the amount of such
cash per share of Common Stock, and (ii) in all other cases, the volume weighted
average price of the Common Stock as reported during the ten (10) trading day
period ending on the trading day prior to the effective date of the applicable
event. If any reclassification or reorganization also results in a change in
shares of Common Stock covered by subsection 4.1.1, then such adjustment shall
be made pursuant to subsection 4.1.1 or Sections 4.2, 4.3, 4.4 and this Section
4.5. The provisions of this Section 4.5 shall similarly apply to successive
reclassifications, reorganizations, mergers or consolidations, sales or other
transfers. In no event shall the Warrant Price be reduced to less than the par
value per share issuable upon exercise of such Warrant.

 



9

 

 

4.6.  Notices of Changes in Warrant. Upon every adjustment of the Warrant Price
or the number of shares of Common Stock issuable upon exercise of a Warrant, the
Company shall give written notice thereof to the Warrant Agent, which notice
shall state the Warrant Price resulting from such adjustment and the increase or
decrease, if any, in the number of shares of Common Stock purchasable at such
price upon the exercise of a Warrant, setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based. Upon
the occurrence of any event specified in Sections 4.1, 4.2, 4.3, 4.4 or 4.5, the
Company shall give written notice of the occurrence of such event to each holder
of a Warrant, at the last address set forth for such holder in the Warrant
Register, of the record date or the effective date of the event. Failure to give
such notice, or any defect therein, shall not affect the legality or validity of
such event.

 

4.7.  No Fractional Shares. Notwithstanding any provision contained in this
Agreement to the contrary, the Company shall not issue fractional shares of
Common Stock upon the exercise of Warrants. If, by reason of any adjustment made
pursuant to this Section 4, the holder of any Warrant would be entitled, upon
the exercise of such Warrant, to receive a fractional interest in a share, the
Company shall, upon such exercise, round down to the nearest whole number the
number of shares of Common Stock to be issued to such holder.

 

4.8.  Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of shares of Common Stock
as is stated in the Warrants initially issued pursuant to this Agreement;
provided, however, that the Company may at any time in its sole discretion make
any change in the form of Warrant that the Company may deem appropriate and that
does not affect the substance thereof, and any Warrant thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant or
otherwise, may be in the form as so changed.

 

5.  Transfer and Exchange of Warrants.

 

5.1.  Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Warrant
Agent. In the case of certificated Warrants, the Warrants so cancelled shall be
delivered by the Warrant Agent to the Company from time to time upon request.

 

5.2.  Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the Registered Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that
except as otherwise provided herein or with respect to any Book-Entry Warrant,
each Book-Entry Warrant may be transferred only in whole and only to the
Depositary, to another nominee of the Depositary, to a successor depository, or
to a nominee of a successor depository; provided further, however that in the
event that a Warrant surrendered for transfer bears a restrictive legend (as in
the case of the Private Placement Warrants), the Warrant Agent shall not cancel
such Warrant and issue new Warrants in exchange thereof until the Warrant Agent
has received an opinion of counsel for the Company stating that such transfer
may be made and indicating whether the new Warrants must also bear a restrictive
legend.

 



10

 

 

5.3.  Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which shall result in the issuance of a
warrant certificate or book-entry position for a fraction of a warrant, except
as part of the Units.

 

5.4.  Service Charges. No service charge shall be made for any exchange or
registration of transfer of Warrants.

 

5.5.  Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5, and the Company, whenever required by the Warrant Agent, shall supply
the Warrant Agent with Warrants duly executed on behalf of the Company for such
purpose.

 

5.6.  Transfer of Warrants. Prior to the Detachment Date, the Public Warrants
may be transferred or exchanged only together with the Unit in which such
Warrant is included, and only for the purpose of effecting, or in conjunction
with, a transfer or exchange of such Unit. Furthermore, each transfer of a Unit
on the register relating to such Units shall operate also to transfer the
Warrants included in such Unit. Notwithstanding the foregoing, the provisions of
this Section 5.6 shall have no effect on any transfer of Warrants on and after
the Detachment Date.

 

6.  Redemption.

 

6.1.  Redemption of Warrants for Cash. Subject to Section 6.5 hereof, not less
than all of the outstanding Warrants may be redeemed, at the option of the
Company, at any time during the Exercise Period, at the office of the Warrant
Agent, upon notice to the Registered Holders of the Warrants, as described in
Section 6.3 below, at a Redemption Price of $0.01 per Warrant, provided that (a)
the Reference Value equals or exceeds $18.00 per share (subject to adjustment in
compliance with Section 4 hereof) and (b) there is an effective registration
statement covering the issuance of the shares of Common Stock issuable upon
exercise of the Warrants, and a current prospectus relating thereto, available
throughout the 30-day Redemption Period (as defined in Section 6.3 below).

 

6.2.  Redemption of Warrants for Shares of Common Stock. Subject to Section 6.5
hereof, not less than all of the outstanding Warrants may be redeemed, at the
option of the Company, at any time during the Exercise Period, at the office of
the Warrant Agent, upon notice to the Registered Holders of the Warrants, as
described in Section 6.3 below, at a Redemption Price of $0.10 per Warrant,
provided that (i) the Reference Value equals or exceeds $10.00 per share
(subject to adjustment in compliance with Section 4 hereof) and (ii) if the
Reference Value is less than $18.00 per share (subject to adjustment in
compliance with Section 4 hereof), the Private Placement Warrants are also
concurrently called for redemption on the same terms as the outstanding Public
Warrants. During the 30-day Redemption Period in connection with a redemption
pursuant to this Section 6.2, Registered Holders of the Warrants may elect to
exercise their Warrants on a “cashless basis” pursuant to subsection 3.3.1 and
receive a number of shares of Common Stock determined by reference to the table
below, based on the Redemption Date (calculated for purposes of the table as the
period to expiration of the Warrants) and the “Redemption Fair Market Value” (as
such term is defined in this Section 6.2) (a “Make-Whole Exercise”). Solely for
purposes of this Section 6.2, the “Redemption Fair Market Value” shall mean the
volume weighted average price of the shares of Common Stock for the ten (10)
trading days immediately following the date on which notice of redemption
pursuant to this Section 6.2 is sent to the Registered Holders. In connection
with any redemption pursuant to this Section 6.2, the Company shall provide the
Registered Holders with the Redemption Fair Market Value no later than one (1)
Business Day after the ten (10) trading day period described above ends.

 



11

 

 

   Redemption Fair Market Value of Class A Common Stock (period to expiration of
warrants)  Redemption Date  ≤10.00   11.00   12.00   13.00   14.00   15.00  
16.00   17.00   ≥18.00  60 months   0.261    0.281    0.297    0.311    0.324  
 0.337    0.348    0.358    0.361  57 months   0.257    0.277    0.294  
 0.310    0.324    0.337    0.348    0.358    0.361  54 months   0.252  
 0.272    0.291    0.307    0.322    0.335    0.347    0.357    0.361  51
months   0.246    0.268    0.287    0.304    0.320    0.333    0.346    0.357  
 0.361  48 months   0.241    0.263    0.283    0.301    0.317    0.332  
 0.344    0.356    0.361  45 months   0.235    0.258    0.279    0.298  
 0.315    0.330    0.343    0.356    0.361  42 months   0.228    0.252  
 0.274    0.294    0.312    0.328    0.342    0.355    0.361  39 months 
 0.221    0.246    0.269    0.290    0.309    0.325    0.340    0.354    0.361 
36 months   0.213    0.239    0.263    0.285    0.305    0.323    0.339  
 0.353    0.361  33 months   0.205    0.232    0.257    0.280    0.301  
 0.320    0.337    0.352    0.361  30 months   0.196    0.224    0.250  
 0.274    0.297    0.316    0.335    0.351    0.361  27 months   0.185  
 0.214    0.242    0.268    0.291    0.313    0.332    0.350    0.361  24
months   0.173    0.204    0.233    0.260    0.285    0.308    0.329    0.348  
 0.361  21 months   0.161    0.193    0.223    0.252    0.279    0.304  
 0.326    0.347    0.361  18 months   0.146    0.179    0.211    0.242  
 0.271    0.298    0.322    0.345    0.361  15 months   0.130    0.164  
 0.197    0.230    0.262    0.291    0.317    0.342    0.361  12 months 
 0.111    0.146    0.181    0.216    0.250    0.282    0.312    0.339    0.361 
9 months   0.090    0.125    0.162    0.199    0.237    0.272    0.305  
 0.336    0.361  6 months   0.065    0.099    0.137    0.178    0.219    0.259  
 0.296    0.331    0.361  3 months   0.034    0.065    0.104    0.150    0.197  
 0.243    0.286    0.326    0.361  0 months   —    —    0.042    0.115  
 0.179    0.233    0.281    0.323    0.361 

 

The exact Redemption Fair Market Value and Redemption Date may not be set forth
in the table above, in which case, if the Redemption Fair Market Value is
between two values in the table or the Redemption Date is between two redemption
dates in the table, the number of shares of Common Stock to be issued for each
Warrant exercised in a Make-Whole Exercise shall be determined by a
straight-line interpolation between the number of shares set forth for the
higher and lower Redemption Fair Market Values and the earlier and later
redemption dates, as applicable, based on a 365- or 366-day year, as applicable.

 

The share prices set forth in the column headings of the table above shall be
adjusted as of any date on which the number of shares issuable upon exercise of
a Warrant or the Exercise Price is adjusted pursuant to Section 4 hereof. If the
number of shares issuable upon exercise of a Warrant is adjusted pursuant to
Section 4 hereof, the adjusted share prices in the column headings shall equal
the share prices immediately prior to such adjustment, multiplied by a fraction,
the numerator of which is the number of shares deliverable upon exercise of a
Warrant immediately prior to such adjustment and the denominator of which is the
number of shares deliverable upon exercise of a Warrant as so adjusted. The
number of shares in the table above shall be adjusted in the same manner and at
the same time as the number of shares issuable upon exercise of a Warrant. If
the Exercise Price of a warrant is adjusted, (a) in the case of an adjustment
pursuant to Section 4.4 hereof, the adjusted share prices in the column headings
shall equal the share prices immediately prior to such adjustment multiplied by
a fraction, the numerator of which is the higher of the Market Value and the
Newly Issued Price and the denominator of which is $10.00 and (b) in the case of
an adjustment pursuant to Section 4.1.2 hereof, the adjusted share prices in the
column headings shall equal the share prices immediately prior to such
adjustment less the decrease in the Exercise Price pursuant to such Exercise
Price adjustment. In no event shall the number of shares issued in connection
with a Make-Whole Exercise exceed 0.361 shares of Common Stock per Warrant
(subject to adjustment)

 

6.3.  Date Fixed for, and Notice of, Redemption; Redemption Price; Reference
Value. In the event that the Company elects to redeem the Warrants pursuant to
Sections 6.1 or 6.2 above, the Company shall fix a date for the redemption (the
“Redemption Date”). Notice of redemption shall be mailed by first class mail,
postage prepaid, by the Company not less than thirty (30) days prior to the
Redemption Date (the “30-day Redemption Period”) to the Registered Holders of
the Warrants to be redeemed at their last addresses as they shall appear on the
registration books. Any notice mailed in the manner herein provided shall be
conclusively presumed to have been duly given whether or not the Registered
Holder received such notice. As used in this Agreement, (a) “Redemption Price”
shall mean the price per Warrant at which any Warrants are redeemed pursuant to
Sections 6.1 or 6.2 and (b) “Reference Value” shall mean the last reported sales
price of the shares of Common Stock for any twenty (20) trading days within the
thirty (30) trading-day period ending on the third trading day prior to the date
on which notice of the redemption is given.

 



12

 

 

6.4.  Exercise After Notice of Redemption. The Warrants may be exercised, for
cash (or on a “cashless basis” in accordance with Section 6.2 of this Agreement)
at any time after notice of redemption shall have been given by the Company
pursuant to Section 6.3 hereof and prior to the Redemption Date. On and after
the Redemption Date, the record holder of the Warrants shall have no further
rights except to receive, upon surrender of the Warrants, the Redemption Price.

 

6.5.  Exclusion of Private Placement Warrants. The Company agrees that (a) the
redemption rights provided in Section 6.1 hereof shall not apply to the Private
Placement Warrants if at the time of the redemption such Private Placement
Warrants continue to be held by a Purchaser or its Permitted Transferees and (b)
if the Reference Value equals or exceeds $18.00 per share (subject to adjustment
in compliance with Section 4 hereof), the redemption rights provided in Section
6.2 hereof shall not apply to the Private Placement Warrants if at the time of
the redemption such Private Placement Warrants continue to be held by either
Purchaser or its Permitted Transferees, as applicable. However, once such
Private Placement Warrants are transferred (other than to Permitted Transferees
in accordance with Section 2.6 hereof), the Company may redeem the Private
Placement Warrants pursuant to Section 6.1 or 6.2 hereof, provided that the
criteria for redemption are met, including the opportunity of the holder of such
Private Placement Warrants to exercise the Private Placement Warrants prior to
redemption pursuant to Section 6.4 hereof. Private Placement Warrants that are
transferred to persons other than Permitted Transferees shall upon such transfer
cease to be Private Placement Warrants and shall become Public Warrants under
this Agreement, including for purposes of Section 9.8 hereof.

 

7.  Other Provisions Relating to Rights of Holders of Warrants.

 

7.1.  No Rights as Stockholder. A Warrant does not entitle the Registered Holder
thereof to any of the rights of a stockholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as stockholders in
respect of the meetings of stockholders or the election of directors of the
Company or any other matter.

 

7.2.  Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity or otherwise as they may in their discretion impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination, tenor, and date as the Warrant so lost,
stolen, mutilated, or destroyed. Any such new Warrant shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated, or destroyed Warrant shall be at any time enforceable
by anyone.

 

7.3.  Reservation of Common Stock. The Company shall at all times reserve and
keep available a number of its authorized but unissued shares of Common Stock
that shall be sufficient to permit the exercise in full of all outstanding
Warrants issued pursuant to this Agreement.

 



13

 

 

7.4.  Registration of Common Stock; Cashless Exercise at Company’s Option.

 

7.4.1.  Registration of the Common Stock. The Company agrees that as soon as
practicable, but in no event later than fifteen (15) Business Days after the
closing of its initial Business Combination, it shall use its best efforts to
file with the Commission a registration statement for the registration, under
the Securities Act, of the shares of Common Stock issuable upon exercise of the
Warrants. The Company shall use its best efforts to cause the same to become
effective within sixty (60) Business Days following the closing of its initial
Business Combination and to maintain the effectiveness of such registration
statement, and a current prospectus relating thereto, until the expiration or
redemption of the Warrants in accordance with the provisions of this Agreement.
If any such registration statement has not been declared effective by the
sixtieth (60th) Business Day following the closing of the Business Combination,
holders of the Warrants shall have the right, during the period beginning on the
sixty-first (61st) Business Day after the closing of the Business Combination
and ending upon such registration statement being declared effective by the
Commission, and during any other period when the Company shall fail to have
maintained an effective registration statement covering the issuance of the
shares of Common Stock issuable upon exercise of the Warrants, to exercise such
Warrants on a “cashless basis,” by exchanging the Warrants (in accordance with
Section 3(a)(9) of the Securities Act or another exemption) for that number of
shares of Common Stock equal to the lesser of (A) the quotient obtained by
dividing (x) the product of the number of shares of Common Stock underlying the
Warrants, multiplied by the excess of the “Fair Market Value” (as defined below)
less the Warrant Price by (y) the Fair Market Value and (B) 0.361. Solely for
purposes of this subsection 7.4.1, “Fair Market Value” shall mean the
volume-weighted average price of the Common Stock as reported during the ten
(10) trading day period ending on the trading day prior to the date that notice
of exercise is received by the Warrant Agent from the holder of such Warrants or
its securities broker or intermediary. The date that notice of “cashless
exercise” is received by the Warrant Agent shall be conclusively determined by
the Warrant Agent. In connection with the “cashless exercise” of a Public
Warrant, the Company shall, upon request, provide the Warrant Agent with an
opinion of counsel for the Company (which shall be an outside law firm with
securities law experience) stating that (i) the exercise of the Warrants on a
“cashless basis” in accordance with this subsection 7.4.1 is not required to be
registered under the Securities Act and (ii) the shares of Common Stock issued
upon such exercise shall be freely tradable under United States federal
securities laws by anyone who is not an affiliate (as such term is defined in
Rule 144 under the Securities Act) of the Company and, accordingly, shall not be
required to bear a restrictive legend. Except as provided in subsection 7.4.2,
for the avoidance of doubt, unless and until all of the Warrants have been
exercised or have expired, the Company shall continue to be obligated to comply
with its registration obligations under the first three sentences of this
subsection 7.4.1.

 

7.4.2.  Cashless Exercise at Company’s Option. If the Common Stock is at the
time of any exercise of a Public Warrant not listed on a national securities
exchange such that they satisfy the definition of a “covered security” under
Section 18(b)(1) of the Securities Act, the Company may, at its option, (i)
require holders of Public Warrants who exercise Public Warrants to exercise such
Public Warrants on a “cashless basis” in accordance with Section 3(a)(9) of the
Securities Act as described in subsection 7.4.1 above and (ii) in the event the
Company so elects, the Company shall (x) not be required to file or maintain in
effect a registration statement for the registration, under the Securities Act,
of the shares of Common Stock issuable upon exercise of the Warrants,
notwithstanding anything in this Agreement to the contrary, and (y) use its
commercially reasonable efforts to register or qualify for sale the shares of
Common Stock issuable upon exercise of the Public Warrant under applicable blue
sky laws to the extent an exemption is not available.

 

8.  Concerning the Warrant Agent and Other Matters.

 

8.1.  Payment of Taxes. The Company shall from time to time promptly pay all
taxes and charges that may be imposed upon the Company or the Warrant Agent in
respect of the issuance or delivery of shares of Common Stock upon the exercise
of the Warrants, but the Company shall not be obligated to pay any transfer
taxes in respect of the Warrants or such shares of Common Stock.

 



14

 

 

8.2.  Resignation, Consolidation, or Merger of Warrant Agent.

 

8.2.1.  Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of thirty (30)
days after it has been notified in writing of such resignation or incapacity by
the Warrant Agent or by the holder of a Warrant (who shall, with such notice,
submit his, her or its Warrant for inspection by the Company), then the holder
of any Warrant may apply to the Supreme Court of the State of New York for the
County of New York for the appointment of a successor Warrant Agent at the
Company’s cost. Any successor Warrant Agent, whether appointed by the Company or
by such court, shall be a corporation or other entity organized and existing
under the laws of the State of New York, in good standing and having its
principal office in the Borough of Manhattan, City and State of New York, and
authorized under such laws to exercise corporate trust powers and subject to
supervision or examination by federal or state authority. After appointment, any
successor Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.

 

8.2.2.  Notice of Successor Warrant Agent. In the event a successor Warrant
Agent shall be appointed, the Company shall give notice thereof to the
predecessor Warrant Agent and the Transfer Agent for the Common Stock not later
than the effective date of any such appointment.

 

8.2.3.  Merger or Consolidation of Warrant Agent. Any entity into which the
Warrant Agent may be merged or with which it may be consolidated or any entity
resulting from any merger or consolidation to which the Warrant Agent shall be a
party shall be the successor Warrant Agent under this Agreement without any
further act.

 

8.3.  Fees and Expenses of Warrant Agent.

 

8.3.1.  Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and shall,
pursuant to its obligations under this Agreement, reimburse the Warrant Agent
upon demand for all expenditures that the Warrant Agent may reasonably incur in
the execution of its duties hereunder.

 

8.3.2.  Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

 

8.4.  Liability of Warrant Agent.

 

8.4.1.  Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the Chief Executive
Officer or Chairman of the Board of the Company and delivered to the Warrant
Agent. The Warrant Agent may rely upon such statement for any action taken or
suffered in good faith by it pursuant to the provisions of this Agreement.

 



15

 

 

8.4.2.  Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct, fraud or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, out-of-pocket costs and reasonable outside
counsel fees, for anything done or omitted by the Warrant Agent in the execution
of this Agreement, except as a result of the Warrant Agent’s gross negligence,
willful misconduct, fraud or bad faith.

 

8.4.3.  Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Agreement or with respect to the validity or execution
of any Warrant (except its countersignature thereof). The Warrant Agent shall
not be responsible for any breach by the Company of any covenant or condition
contained in this Agreement or in any Warrant. The Warrant Agent shall not be
responsible to make any adjustments required under the provisions of Section 4
hereof or responsible for the manner, method, or amount of any such adjustment
or the ascertaining of the existence of facts that would require any such
adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any Warrant or as to
whether any shares of Common Stock shall, when issued, be valid and fully paid
and nonassessable.

 

8.5.  Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all monies received by the Warrant Agent for the purchase of
shares of Common Stock through the exercise of the Warrants.

 

8.6.  Waiver. The Warrant Agent has no right of set-off or any other right,
title, interest or claim of any kind (“Claim”) in, or to any distribution of,
the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and
Continental Stock Transfer & Trust Company as trustee thereunder) and hereby
agrees not to seek recourse, reimbursement, payment or satisfaction for any
Claim against the Trust Account for any reason whatsoever. The Warrant Agent
hereby waives any and all Claims against the Trust Account and any and all
rights to seek access to the Trust Account.

 

9.  Miscellaneous Provisions.

 

9.1.  Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns.

 

9.2.  Notices. Any notice, statement or demand authorized by this Agreement to
be given or made by the Warrant Agent or by the holder of any Warrant to or on
the Company shall be sufficiently given when so delivered if by hand or
overnight delivery or if sent by certified mail or private courier service
within five (5) days after deposit of such notice, postage prepaid, addressed
(until another address is filed in writing by the Company with the Warrant
Agent), as follows:

 

CM Life Sciences, Inc.

c/o Corvex Management LP

667 Madison Avenue

New York, NY 10065

Attn: Eli Casdin and Brian Emes

Email: eli@casdincapital.com

Email: bemes@corvexcap.com

 



16

 

 

with a copy to:

 

White & Case LLP

1221 Avenue of the Americas

New York, NY 10020

Attn: Joel L. Rubinstein, Esq.

Email: joel.rubinstein@whitecase.com

 

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given when so delivered if by hand or overnight delivery or if
sent by certified mail or private courier service within five (5) days after
deposit of such notice, postage prepaid, addressed (until another address is
filed in writing by the Warrant Agent with the Company), as follows:

 

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, NY 10004

Attention: Compliance Department

 

in each case, with copies to:

 

White & Case LLP

1221 Avenue of the Americas

New York, NY 10020

Attn: Joel L. Rubinstein, Esq.

Email: joel.rubinstein@whitecase.com

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1400

Palo Alto, California 94301

Attn: Gregg Noel

Email: gregg.noel@skadden.com

 

9.3. Applicable Law and Exclusive Forum. The validity, interpretation, and
performance of this Agreement and of the Warrants shall be governed in all
respects by the laws of the State of New York. The Company hereby agrees that
any action, proceeding or claim against it arising out of, or otherwise based
on, this Agreement shall be brought and enforced in the courts of the State of
New York or the United States District Court for the Southern District of New
York, and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive forum for any such action, proceeding or claim. The Company hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum. Notwithstanding the foregoing, this Section 9.3
will not apply to suits brought to enforce any liability or duty created by the
Exchange Act or any other claim for which the federal district courts of the
United States of America are the sole and exclusive forum

 

9.4.  Persons Having Rights under this Agreement. Nothing in this Agreement
shall be construed to confer upon, or give to, any person, corporation or other
entity other than the parties hereto and the Registered Holders of the Warrants
any right, remedy, or claim under or by reason of this Agreement or of any
covenant, condition, stipulation, promise, or agreement hereof. All covenants,
conditions, stipulations, promises, and agreements contained in this Agreement
shall be for the sole and exclusive benefit of the parties hereto and their
successors and assigns and of the Registered Holders of the Warrants.

 



17

 

 

9.5.  Examination of the Warrant Agreement. A copy of this Agreement shall be
available at all reasonable times at the office of the Warrant Agent in the
Borough of Manhattan, City and State of New York, for inspection by the
Registered Holder of any Warrant. The Warrant Agent may require any such holder
to submit such holder’s Warrant for inspection by the Warrant Agent.

 

9.6.  Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

9.7.  Effect of Headings. The section headings herein are for convenience only
and are not part of this Agreement and shall not affect the interpretation
thereof.

 

9.8.  Amendments. This Agreement may be amended by the parties hereto without
the consent of any Registered Holder for the purpose of (i) curing any ambiguity
or to correct any mistake, including to conform the provisions hereof to the
description of the terms of the Warrants and this Agreement set forth in the
Prospectus, or defective provision contained herein or (ii) adding or changing
any provisions with respect to matters or questions arising under this Agreement
as the parties may deem necessary or desirable and that the parties deem shall
not adversely affect the rights of the Registered Holders under this Agreement.
All other modifications or amendments, including any modification or amendment
to increase the Warrant Price or shorten the Exercise Period and any amendment
to the terms of only the Private Placement Warrants, shall require the vote or
written consent of the Registered Holders of 50% of the then-outstanding Public
Warrants and, solely with respect to any amendment to the terms of the Private
Placement Warrants or any provision of this Agreement with respect to the
Private Placement Warrants, 50% of the then-outstanding Private Placement
Warrants. Notwithstanding the foregoing, the Company may lower the Warrant Price
or extend the duration of the Exercise Period pursuant to Sections 3.1 and 3.2,
respectively, without the consent of the Registered Holders.

 

9.9.  Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 


[Signature Page Follows]

 

18

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 



  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent         By: /s/
Margaret B, Lloyd     Name: Margaret B. Lloyd     Title: Vice President        
CM LIFE SCIENCES, INC.         By:  /s/ Brian Emes     Name: Brian Emes    
Title: Chief Financial Officer and Secretary

 

[Signature Page to Warrant Agreement]

 



 

 

EXHIBIT A

 

[FACE]

 

Number

 

Warrants

 

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO
THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR
IN THE WARRANT AGREEMENT DESCRIBED BELOW

 

CM Life Sciences, Inc.

Incorporated Under the Laws of the State of Delaware

 

CUSIP _______

 

Warrant Certificate

 

This Warrant Certificate certifies that            , or registered assigns, is
the registered holder
of                       warrant(s) (the “Warrants” and each, a “Warrant”) to
purchase shares of Class A common stock, $0.0001 par value (“Class A Common
Stock”), of CM Life Sciences, Inc., a Delaware corporation (the “Company”). Each
Warrant entitles the holder, upon exercise during the period set forth in the
Warrant Agreement referred to below, to receive from the Company that number of
fully paid and nonassessable shares of Class A Common Stock as set forth below,
at the exercise price (the “Exercise Price”) as determined pursuant to the
Warrant Agreement, payable in lawful money (or through “cashless exercise” as
provided for in the Warrant Agreement) of the United States of America upon
surrender of this Warrant Certificate and payment of the Exercise Price at the
office or agency of the Warrant Agent referred to below, subject to the
conditions set forth herein and in the Warrant Agreement. Defined terms used in
this Warrant Certificate but not defined herein shall have the meanings given to
them in the Warrant Agreement.

 

Each whole Warrant is initially exercisable for one fully paid and
non-assessable share of Class A Common Stock. Fractional shares shall not be
issued upon exercise of any Warrant. If, upon the exercise of Warrants, a holder
would be entitled to receive a fractional interest in a share of Class A Common
Stock, the Company shall, upon exercise, round down to the nearest whole number
the number of shares of Class A Common Stock to be issued to the Warrant holder.
The number of shares of Class A Common Stock issuable upon exercise of the
Warrants is subject to adjustment upon the occurrence of certain events as set
forth in the Warrant Agreement.

 

The initial Exercise Price per share of Class A Common Stock for any Warrant is
equal to $11.50 per share. The Exercise Price is subject to adjustment upon the
occurrence of certain events as set forth in the Warrant Agreement.

 

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void. The Warrants
may be redeemed, subject to certain conditions, as set forth in the Warrant
Agreement.

 

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

 





 

 

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement. This Warrant Certificate
shall be governed by and construed in accordance with the internal laws of the
State of New York.

 



  CM LIFE SCIENCES, INC.         By:        Name:     Title:         CONTINENTAL
STOCK TRANSFER & TRUST COMPANY, as Warrant Agent         By:        Name:    
Title:

 



 

 

[Form of Warrant Certificate]

 

[Reverse]

 

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive shares of Class A
Common Stock and are issued or to be issued pursuant to a Warrant Agreement
dated as of September 1, 2020 (the “Warrant Agreement”), duly executed and
delivered by the Company to Continental Stock Transfer & Trust Company, a New
York corporation, as warrant agent (the “Warrant Agent”), which Warrant
Agreement is hereby incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the holders (the words “holders” or “holder” meaning the
Registered Holders or Registered Holder, respectively) of the Warrants. A copy
of the Warrant Agreement may be obtained by the holder hereof upon written
request to the Company. Defined terms used in this Warrant Certificate but not
defined herein shall have the meanings given to them in the Warrant Agreement.

 

Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of Election to Purchase set forth hereon properly completed and executed,
together with payment of the Exercise Price as specified in the Warrant
Agreement (or through “cashless exercise” as provided for in the Warrant
Agreement) at the principal corporate trust office of the Warrant Agent. In the
event that upon any exercise of Warrants evidenced hereby the number of Warrants
exercised shall be less than the total number of Warrants evidenced hereby,
there shall be issued to the holder hereof or his, her or its assignee, a new
Warrant Certificate evidencing the number of Warrants not exercised.

 

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the issuance of the shares of Class A Common
Stock to be issued upon exercise is effective under the Securities Act and (ii)
a prospectus thereunder relating to the shares of Class A Common Stock is
current, except through “cashless exercise” as provided for in the Warrant
Agreement.

 

The Warrant Agreement provides that upon the occurrence of certain events the
number of shares of Class A Common Stock issuable upon exercise of the Warrants
set forth on the face hereof may, subject to certain conditions, be adjusted.
If, upon exercise of a Warrant, the holder thereof would be entitled to receive
a fractional interest in a share of Class A Common Stock, the Company shall,
upon exercise, round down to the nearest whole number of shares of Class A
Common Stock to be issued to the holder of the Warrant.

 

Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.

 

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

 

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a stockholder of the Company.

 



 

 

Election to Purchase

 

(To Be Executed Upon Exercise of Warrant)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive                 shares of Class A Common
Stock and herewith tenders payment for such shares of Class A Common Stock to
the order of CM Life Sciences, Inc. (the “Company”) in the amount of
$                 in accordance with the terms hereof. The undersigned requests
that a certificate for such shares of Class A Common Stock be registered in the
name of                 , whose address is                 and that such shares
of Class A Common Stock be delivered to                  whose address is
                . If said number of shares of Class A Common Stock is less than
all of the shares of Class A Common Stock purchasable hereunder, the undersigned
requests that a new Warrant Certificate representing the remaining balance of
such shares of Class A Common Stock be registered in the name of
                , whose address is                 and that such Warrant
Certificate be delivered to                 , whose address is                 .

 

In the event that the Warrant has been called for redemption by the Company
pursuant to Section 6.2 of the Warrant Agreement and a holder thereof elects to
exercise its Warrant pursuant to a Make-Whole Exercise, the number of shares of
Class A Common Stock that this Warrant is exercisable for shall be determined in
accordance with subsection 3.3.1(c) or Section 6.2 of the Warrant Agreement, as
applicable.

 

In the event that the Warrant is a Private Placement Warrant that is to be
exercised on a “cashless” basis pursuant to subsection 3.3.1(c) of the Warrant
Agreement, the number of shares of Class A Common Stock that this Warrant is
exercisable for shall be determined in accordance with subsection 3.3.1(c) of
the Warrant Agreement.

 

In the event that the Warrant is to be exercised on a “cashless” basis pursuant
to Section 7.4 of the Warrant Agreement, the number of shares of Class A Common
Stock that this Warrant is exercisable for shall be determined in accordance
with Section 7.4 of the Warrant Agreement.

 

In the event that the Warrant may be exercised, to the extent allowed by the
Warrant Agreement, through cashless exercise (i) the number of shares of Class A
Common Stock that this Warrant is exercisable for would be determined in
accordance with the relevant section of the Warrant Agreement which allows for
such cashless exercise and (ii) the holder hereof shall complete the following:
The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, through the cashless exercise provisions of the
Warrant Agreement, to receive shares of Class A Common Stock. If said number of
shares is less than all of the shares of Class A Common Stock purchasable
hereunder (after giving effect to the cashless exercise), the undersigned
requests that a new Warrant Certificate representing the remaining balance of
such shares of Class A Common Stock be registered in the name of
                                , whose address
is                                 and that such Warrant Certificate be
delivered to                                 , whose address is
                                .

 

[Signature Page Follows]

 



 

 

Date:                 , 20   Signature                   (Address)         (Tax
Indentification Number)

 

Signature Guaranteed:

 

 

 

THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17Ad-15 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED).

 



 

 

EXHIBIT B

 

LEGEND

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE LETTER
AGREEMENT BY AND AMONG CM LIFE SCIENCES, INC. (THE “COMPANY”), CMLS HOLDINGS LLC
AND THE OTHER PARTIES THERETO, THE SECURITIES REPRESENTED BY THIS CERTIFICATE
MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE THAT IS THIRTY (30) DAYS AFTER
THE DATE UPON WHICH THE COMPANY COMPLETES ITS INITIAL BUSINESS COMBINATION (AS
DEFINED IN THE RECITALS OF THE WARRANT AGREEMENT REFERRED TO HEREIN) EXCEPT TO A
PERMITTED TRANSFEREE (AS DEFINED IN SECTION 2 OF THE WARRANT AGREEMENT) WHO
AGREES IN WRITING WITH THE COMPANY TO BE SUBJECT TO SUCH TRANSFER PROVISIONS.

 

SECURITIES EVIDENCED BY THIS CERTIFICATE AND SHARES OF CLASS A COMMON STOCK OF
THE COMPANY ISSUED UPON EXERCISE OF SUCH SECURITIES SHALL BE ENTITLED TO
REGISTRATION RIGHTS UNDER A REGISTRATION AGREEMENT TO BE EXECUTED BY THE
COMPANY.”

 

 

 



 

 